DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 08/17/2021.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 1-19 all of which are allowed.  All previously made objections and art rejections are now withdrawn.  
Applicant has provided the priority paper that over the rejection made over Ohzeki as well. 
Applicant’s remarks have shown that the preponderance of evidence outweighs any case of obviousness previously presented.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each pending claim depends from claim 1 which for the reasons which follow is not taught nor obvious based upon the prior art. Claim 1 requires an arc protective fabric made from two compositionally different yarns, the first being made from modacrylic fibers and the second a different composition or partly modacrylic but in a lesser amount than the first yarn.  The first modacrylic fibers contain a modacrylic polymer containing 40% to 70 % by weight of acrylonitrile, 30% to 57 % by weight of a halogen-containing vinyl-based monomer, and 0% to 3 % by weight of a sulfonic acid group-containing monomer, the first modacrylic fibers comprise an infrared absorber in an amount of 2.5% by weight or more with respect to a total weight of the first modacrylic fibers, the infrared absorber is one or more selected from the group consisting of tin oxide-based compounds, titanium oxide-based compounds, and zinc oxide-based compounds, wherein the tin oxide-based compounds, the titanium oxide-based compounds, and the zinc oxide-based compounds are at least one selected from the group consisting of antimony-doped tin oxide, indium tin oxide, niobium-doped tin oxide, phosphorus- doped tin oxide, fluorine-doped tin oxide, antimony-doped tin oxide coating on titanium oxide, iron-doped titanium oxide, carbon-doped titanium oxide, fluorine- doped titanium oxide, nitrogen-doped titanium oxide, aluminum-doped zinc oxide, and antimony-doped zinc oxide.
There was no prior art found that teaches or suggests the combination of elements sought in 1. 
The closest prior art found was that of  Matsumoto, however Matsumoto fails to teach the combination of elements in now modified claim 1. As such a prima facie case of inherency based upon the prior art cannot be maintained.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP